IN THE SUPREME COURT OF THE STATE OF DELAWARE

DEVONTE DORSETT,                         §
                                         §      No. 522, 2019
      Defendant Below,                   §
      Appellant,                         §
                                         §      Court Below: Superior Court
      v.                                 §      of the State of Delaware
                                         §
STATE OF DELAWARE,                       §
                                         §      I.D. No. 1701005259
      Plaintiff Below,                   §
      Appellee.                          §
                                         §


                            Submitted: December 2, 2020
                            Decided:   December 17, 2020

Before VALIHURA, TRAYNOR and MONTGOMERY-REEVES, Justices.

                                       ORDER

      This 17th day of December, 2020 having considered this matter on the briefs and

the oral arguments of the parties and the record below, and having concluded that the same

should be affirmed on the basis of, and for the reasons assigned by the Superior Court in

its Memorandum Opinion dated June 17, 2019;

      NOW, THEREFORE, IT IS ORDERED that the decision of the Superior Court be,

and the same hereby is, AFFIRMED.

                                         BY THE COURT:



                                         /s/Karen L. Valihura
                                         Justice